Appeal from an order of the Monroe County Court (John J. Connell, J.), dated July 10, 2007. The order granted the motion of defendant to dismiss the indictment.
It is hereby ordered that the order so appealed from is unanimously reversed on the law, that part of the motion seeking to dismiss the indictment is denied, the indictment is reinstated, and the matter is remitted to Monroe County Court for further proceedings on the indictment.
Memorandum: The People appeal from an order granting that part of the omnibus motion of defendant seeking to dismiss the indictment against her. The People’s contentions are the same as those raised in People v East (78 AD3d 1680 [2010]) and People v Jeffery (70 AD3d 1512 [2010]) and, for reasons stated in our decisions therein, we reverse the order, deny that part of defendant’s omnibus motion seeking to dismiss the indictment, reinstate the indictment and remit the matter to County Court for further proceedings on the indictment. Present — Scudder, P.J., Centra, Peradotto, Gorski and Martoche, JJ.